Citation Nr: 0844552	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-30 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to April 
2002 and from April 2003 to March 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for PTSD and 
assigned a 10 percent evaluation effective March 18, 2006.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in April 2008.  A transcript of the 
hearing is of record.  The veteran submitted additional 
evidence directly to the Board at the time of his hearing, 
which was accompanied by a waiver of RO consideration.  The 
evidence will therefore be considered in this decision.  38 
C.F.R. § 20.1304 (2008).


FINDING OF FACT

The veteran's PTSD causes deficiencies in most areas, such as 
work, school family relations, judgment, thinking or mood.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

Service connection was established for PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 with a 10 percent 
evaluation effective March 18, 2006, the date following the 
veteran's discharge from active service.  See August 2006 
rating decision.  The veteran contends that he is entitled to 
an increased rating because he has trouble concentrating at 
school, where he is training to be a medical assistant; is 
easily distracted; has trouble with relationships; has 
problems getting along with people; is easily startled, 
bothered by loud noise, and does not like crowds; has trouble 
sleeping and nightmares; and because he is worried, paranoid, 
anxious and nervous.  See April 2008 hearing transcript.  

Pursuant to the General Rating Formula for Mental Disorders, 
a 30 percent evaluation is warranted for PTSD where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.  

Lastly, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The medical evidence of record consists of VA treatment 
records from the Togus VA Medical Center (VAMC) and the 
Bangor Community Based Outpatient Center (CBOC), records from 
the Vet Center in Bangor, a VA compensation and pension (C&P) 
examination report, and a private psychological evaluation 
conducted by clinical psychologist W.M. Ditullio.  The Board 
notes that the veteran has reported being referred to 
behavior health and mental illness while on active duty.  See 
e.g., March 2008 letter from veteran's representative.  As 
the crux of this case hinges on whether the veteran is 
entitled to a rating in excess of 10 percent as of March 18, 
2006, however, these records have no bearing on the claim.  

A March 2006 record from the Bangor Vet Center indicates that 
it was the veteran's initial session.  He reported that his 
primary concerns at that time were locating housing, work and 
benefits, though he also indicated an interest and need for 
trauma-focused therapy.  The veteran also reported that he 
was working on maintaining sobriety after a DUI and that he 
had been sober for four days.  The veteran was neatly dressed 
and oriented times three.  The examiner indicated that he was 
friendly and overly familiar for the first meeting.  There 
was some disorganization to thoughts and noncongruent affect 
at times.  The veteran reported nightmares, sleep 
disturbance, irritability and high level of anxiety.  He 
indicated that he was living with his parents and son but 
felt as though he needed to get out.  The veteran reported 
talking to himself.  The examiner encouraged the veteran to 
get alcohol cessation support therapy and offered trauma-
focused counseling when the veteran had stabilized his 
work/family/housing situation.  

A psychiatry consult was conducted at the Togus VAMC in June 
2006.  The veteran reported that since his return from 
Afghanistan in 2003, he had been experiencing significant 
trouble with sleeping, depression, alcohol abuse and symptoms 
of PTSD.  He indicated that he had been having difficulties 
with nightmares and also described intrusive flashbacks, to 
include being transported back to Afghanistan and sitting and 
talking with his platoon sergeant, who he actually sees.  The 
veteran's brother was present and corroborated that he sees 
the veteran all of a sudden begin to rub his hands, act 
unusual, and take himself out of where he is and actually 
start talking to someone else.  The veteran also reported 
that he was hypervigilant, avoided being in crowds and did 
not trust anyone.  He indicated that he drank alcohol to aid 
with sleep and to ease pain in his foot, but reported that he 
had been decreasing his alcohol consumption such that the 
examiner indicated that it appeared the veteran was drinking 
every other day.  The veteran also reported a depressed mood, 
poor energy, and poor concentration and motivation.  He 
indicated he has occasional passive suicidal ideation where 
he thinks he would be better off not being alive, but these 
are only passive thoughts on which he does not ponder.  The 
veteran denied development of a plan or intent.  

The veteran denied any past psychiatric hospitalizations or 
suicide attempts but did report past violence.  As for his 
legal history, the veteran indicated that he had one simple 
assault and trespassing and had a DUI in New York, which 
resulted in Maine taking away his license and suspending him 
for 18 months.  As for his social history, the veteran 
reported that he was close with his four siblings and that he 
was living with his parents at the time while in transition.  
The veteran reported that his son, of whom he gained custody 
following his discharge from service, was living with his 
brother until he could find a place for them to live.  The 
veteran was unemployed at the time of the consult.  

Mental status examination revealed that the veteran had good 
interactions with his brother and was alert and oriented to 
person, place and time.  The examiner noted that the veteran 
periodically glanced to his right throughout the interview 
and that he was easily able to take himself out of the room.  
The veteran described his mood as depressed and bummed out.  
His thought process was logical and goal-directed but affect 
was slow.  The veteran reported some on and off thoughts of 
suicide, but indicated that he had developed no plan or 
intent and puts it out of his mind by speaking with friends.  
He denied any homicidal ideation, delusions, paranoia or 
hallucinations.  The veteran described flashbacks and 
reported that he does not trust anyone.  Axis I diagnoses of 
PTSD, major depression and alcohol abuse were made and a 
Global Assessment of Functioning (GAF) score of 40 was 
assigned.  

The veteran underwent a VA C&P initial evaluation for PTSD 
examination in July 2006, the focus of which was determining 
whether he had a stress disorder and whether it was related 
to service.  At the time of the examination, confirmation of 
combat stressors was not available but the veteran's claims 
folder was.  The veteran reported insomnia, sweating a lot 
during the night, and having nightmares.  He indicated that 
he had poor concentration, was easily irritated, did not like 
loud sounds, pops, or any kind of loud noise, and that he 
tried to avoid things such as fireworks and gunfire.  

The examiner reported that a March 2006 depression screening 
at the Togus VAMC revealed one positive response as the 
veteran reported that he was feeling somewhat down, depressed 
and hopeless.  The examiner also reported the findings of the 
June 2006 psychiatric consultation.  The veteran reported 
that since his discharge in March of that year, he had not 
had any inpatient treatment and that the initial outpatient 
consultation was that conducted in June 2006.  The veteran 
also reported that he had been seen in the Bangor Vet Center, 
but the examiner indicated that this information was not a 
part of the claims folder.  The veteran reported that his 
current living situation was with his parents.  He was not 
working and did not have a home such that his son was living 
with his brother.  The veteran indicated that he had good 
social relationships and was able to engage in activities and 
leisurely pursuits as he wanted to.  He did state that there 
were times when he does not like crowds of people and that he 
got irritated fairly easily.  The veteran also indicated that 
he is occasionally paranoid that people are talking about him 
or that he is doing something wrong.  

Mental status examination revealed that the veteran was 
alert, oriented, well-groomed and clean, appearing his stated 
age.  Eye contact was good and the veteran engaged in 
conversation very well.  There did not appear to be any 
delusional material and the veteran did not appear to be 
responding to hallucinations or other persistence.  Although 
he complained of poor concentration, the veteran was able to 
recall a great deal of information, sometimes not the dates, 
and the examiner indicated that there did not appear to be 
any impairment of thought process or communication.  The 
veteran's short and long term memory appeared to be intact 
and there was no obsessive, compulsive or ritualistic 
behaviors noted or described.  The veteran's rate and flow of 
speech was easily understood and there were no irrelevant, 
illogical or obscure speech patterns noted.  Affect appeared 
good, there was no impaired impulse control described, and 
the examiner indicated that the veteran did not appear to be 
overtly depressed or anxious.  The veteran denied any 
suicidal or homicidal ideations, although he did have some 
fleeting ones that were not present.  He also denied episodes 
of disassociation or appearing to respond to internal 
stimulus in any way.  

Axis I diagnoses of mild PTSD and history of alcohol abuse 
were made and a GAF score of 75 was assigned.  The examiner 
reported that he believed the veteran was describing symptoms 
of poor concentration and sleep and some nightmares, but that 
he was unsure of their intensity or of their impact on the 
veteran's social life and cognitive or behavioral function.  
The examiner also indicated that he also heard features of 
avoidance and flashbacks.  

The veteran was seen at the Togus VAMC and Bangor CBOC 
between August 2006 and March 2008, attended group sessions 
on several occasions in October 2007, and was treated at the 
PTSD Day Hospital Program in October 2007.  

In August 2006, the veteran reported that he had continued to 
drink and had not been attending AA meetings.  He and the 
examiner had a long discussion about his continued alcohol 
abuse and that he needed to make a plan because his brother 
would be unable to take care of his son in two weeks.  The 
veteran reported that he had Section 8 housing and intended 
to contact another brother to propose living together in this 
housing so his brother could take care of his son while he 
attended an intensive outpatient program for substance 
relapse and a PTSD program.  The veteran wrote down his plan 
to abstain from alcohol and to attend AA meetings over the 
next two weeks, find a place to live, have his brother take 
care of his son, and participate in the CDRP program in two 
weeks, staying in the lodge.  He would then step down to the 
PTSD program after completing the CDRP program.  

Mental status examination revealed that the veteran was alert 
and cooperative.  He was dressed and groomed appropriately in 
casual attire, had good eye contact and normal speech.  
Initially, the veteran was not dealing with the reality of 
continuing to drink but after a long discussion, made plans 
to remain sober, participate in the CDRP program and then 
step down to the PTSD program.  The veteran denied any 
suicidal or homicidal ideation, delusions, paranoia or 
hallucinations.  He had a logical thought process without 
psychosis and described his mood as okay.  Axis I diagnoses 
of PTSD, major depression and alcohol abuse were made and a 
GAF score of 40 was assigned.  See psychiatry attending note.  

In September 2006, the veteran reported that he was staying 
out of trouble and indicated that he had been to a few AA 
meetings (four or five over the past four weeks).  He 
reported that he was feeling better, had cut down 
significantly on his alcohol intake, and had a female friend, 
with whom he was having fun.  The veteran also indicated that 
he was becoming better acquainted with his son, though he was 
still trying to get a place for him.  He indicated that after 
he finds a place, he would contact the substance abuse 
program for an evaluation and to participate in the program 
at the lodge.  Although he reported he was doing better, the 
veteran admitted to still having many downs and anxiety.  

Mental status examination revealed that the veteran had good 
eye contact and normal speech.  He was alert and oriented, 
pleasant and cooperative, and had logical thought process 
without any psychosis.  The veteran was dressed and groomed 
appropriately in casual attire and appeared less stressed.  
He denied any suicidal or homicidal ideation, delusions, 
paranoia or hallucinations.  Axis I diagnoses of PTSD, major 
depression and alcohol abuse were made and a GAF score of 40 
was assigned.  See progress note.  

In October 2006, the veteran indicated that one of his 
medications was making his nightmares worse and asked if he 
could discontinue it since he was not getting any sleep.  He 
reported that he had an apartment and that his son would be 
moving in with him that day.  The veteran indicated that he 
had been sober for the past three weeks and denied any abuse 
of drugs.  The examiner indicated that she would like the 
veteran to pursue the substance abuse relapse prevention 
program and the PTSD program and he indicated that he would 
pursue them in one month.  Mental status examination revealed 
that the veteran had good eye contact and normal speech.  He 
was alert and had logical thought process without loosening 
of association or flight of ideas, disorganized thought, or 
psychosis.  The veteran denied any suicidal or homicidal 
ideation and described his mood as tiring.  Axis I diagnoses 
of PTSD, major depression, rule out bipolar disorder, and 
alcohol abuse were made and a GAF score of 40 was assigned.  
See psychiatry attending note.  

The veteran was seen in December 2006, at which time he 
reported cutting down on his alcohol consumption and denied 
any other illicit drug use, though he did ask about Valium.  
The veteran was chewing gum vigorously, perhaps due to dry 
mouth from the histamine medications.  He was still 
unemployed, looking for work, and considering vocational 
rehabilitation.  Objective assessment revealed that the 
veteran's hair was oily and that he was disheveled with 
intense eye contact.  His body posture was tense and gave off 
a sense of being irritable.  He indicated that he easily got 
angry.  The veteran's affect was intense with irritability.  
He denied suicidal and homicidal ideation.  Speech was fast, 
not pressured, and responses were generally short.  Thoughts 
were loose and somewhat tangential.  Content was positive for 
experiences of talking and feeling like he was back in 
Afghanistan.  The examiner reported hypervigilance versus 
paranoia and indicated that concentration and attention were 
minimal and insight and judgment were fair at best.  Axis I 
diagnoses of PTSD, depression, not otherwise specified (NOS), 
alcohol abuse and rule out bipolar versus schizoaffective 
disorder were made.  A GAF score of 45 was assigned.  See 
psychiatry outpatient note.  

In January 2007, the veteran reported that he and his son had 
gotten into an altercation on New Years Day.  He reported 
that his son assaulted him and that he had a black left eye.  
Court was scheduled for the 25th of January and the veteran's 
son was living with his brother, as the veteran could have no 
contact with him until the legal issue was resolved, since 
the veteran was arrested for domestic assault.  The veteran's 
hair was washed and combed and his eye contact was less 
intense.  Body posture was also less tense and the veteran 
appeared more comfortable than during the previous session.  
Mood was described as okay, affect was restricted, and the 
veteran denied suicidal or homicidal ideation.  Speech had 
normal rate, rhythm and intonation.  Thoughts were more clear 
and logical and content was positive for experiences of 
talking and feeling like he was back in Afghanistan.  The 
examiner reported hypervigilance versus paranoia as evidenced 
by the veteran's frequent glances at the door.  
Concentration, attention, insight and judgment were fair.  
Axis I diagnoses of PTSD, depression NOS, alcohol abuse and 
rule out bipolar versus schizoaffective disorder were made 
and a GAF score of 45 was assigned.  See psychiatry 
outpatient note.  

The veteran was seen in February 2007 and was noted to be 
easily agitated, though his concentration was somewhat better 
and his body posture was less intense.  He was awaiting a 
March court date for domestic violence charges and had a 
lawyer helping him out.  Objective evidence included a 
notation that the veteran had less body tension and appeared 
more relaxed.  He was casually attired and more pleasant.  
Mood was noted to be a little calmer since the veteran's 
medication had been increased.  Affect was less intense and 
the veteran continued to deny suicidal and homicidal 
ideation.  Speech was of normal rate, rhythm and intonation, 
thoughts were logical, recent and remote memory was intact, 
concentration and attention was improved, and insight and 
judgment were fair.  The same Axis I diagnoses were made and 
a GAF score of 50 was assigned.  See id.  

A neuropsychology consult was conducted in March 2007 as part 
of a referral from the mental health clinic to clarify a 
diagnosis.  More specifically, the veteran was noted to have 
a long history of inattentiveness and was to be evaluated for 
ADHD or any other Axis I or II diagnoses.  Following clinical 
interview, review of the medical record, history 
questionnaire, and the application of several tests, the 
veteran's performance was noted to be within normal limits on 
most aspects of the evaluation.  Most measured aspects of 
motor skills, attention, visual functions, language, and 
reasoning were in the range that would be expected given his 
age and level of education.  The veteran demonstrated a 
relative strength on aspects consistent with a positive 
performance on the Picture Completion Subtest, such as visual 
alertness, accuracy in differentiating essential from non-
essential details, visual recognition, and visual 
concentration.  Despite his visual-perceptual strengths, the 
veteran demonstrated variation in his visual constructional 
abilities.  The veteran had difficulty with the perceptual 
organization of complex, unstructured tasks, while his 
performance on less complex visual constructional tasks was 
average.  This difficulty on complex visual tasks created the 
appearance of poor visual memory; however, his severely 
impaired performance was more likely a result of insufficient 
initial registration.  The veteran's auditory memory was 
slightly variable, but overall seemed to be within the 
expected range.  

Overall, the only attentional problems detected were 
demonstrated on self-report measures, which may be 
questionable due to the veteran's apparent motivation to 
over-report symptoms.  Any perceived cognitive deficits were 
likely secondary to an Axis I or II diagnosis that was unable 
to be clarified during the evaluation.  The examiner noted 
that the veteran's personality inventory was invalid and 
could provide no additional reliable information to aid in 
clarifying any difficulties regarding his 
personality/emotional functioning.  

An April 2007 psychiatry outpatient note reveals that the 
veteran was sleeping better with medication and was finding 
himself less irritable, anxious and having less recurrent 
memories.  Mood was stable without any adverse side effects.  
The examiner reported reviewing psychological testing, which 
did not indicate ADD or ADHD, and indicated that the veteran 
likely had a learning disability.  The veteran reported that 
the domestic abuse charges would be in court the following 
day and that he believed they would be dropped.  The veteran 
was noted to be relaxed, open in his presentation and 
receptive.  He was alert and oriented and casually attired.  
Mood was good and affect was neutral, with brightening 
appropriately at times.  The veteran denied any suicidal or 
homicidal ideation, speech was regular, thoughts were logical 
and linear, recent and remote memory were intact, and 
concentration, attention, insight and judgment were fair.  
Axis I diagnoses of PTSD, depression NOS and alcohol abuse 
were made and a GAF score of 55 was assigned.  

In July 2007, the veteran was noted to be alert and oriented.  
He demonstrated good eye contact and had no suicidal or 
homicidal ideation.  Mood was good and calmer on medication, 
speech had regular rate and rhythm, thought process was 
logical and linear, recent and remote memory were intact, 
concentration and attention were good, and insight and 
judgment were fair.  There was no change in the April 2007 
Axis I diagnoses or GAF score.  See psychiatry outpatient 
note.  

In March 2008, the veteran reported mild to moderate arousal 
symptoms on a daily basis, as well as intermittent dreams 
about time in the Gulf.  Concentration likely troublesome at 
times due to arousal issues and the examiner indicated that 
this could interfere with his education.  The veteran was 
reported to be alert and fully oriented.  He maintained good 
eye contact and was cooperate and pleasant.  He denied 
suicidal or homicidal ideation.  Mood was ok but the veteran 
reported not passing a math class and needing to take it 
over.  Affect was bright and appropriate to mood and thoughts 
expressed.  Speech had regular rate and intonation, thought 
process was logical and linear, recent and remote memory were 
intact, and the veteran had good concentration, attention, 
insight and judgment.  The Axis I diagnoses were unchanged 
and a GAF score of 60 was assigned.  See id.  

The veteran underwent a psychological evaluation conducted by 
clinical psychologist W.M. Ditullio in April 2008.  It was 
noted that prior to the meeting, an extensive review of the 
veteran's service, VA and private medical records related to 
his PTSD were reviewed.  The veteran arrived about 15 minutes 
early for his scheduled appointment and was fully open and 
cooperative throughout the examination.  It was noted that 
unlike most patients who choose which chair to sit in, the 
veteran chose to sit closest to the door, and was noted to 
appear somewhat nervous and tense in manner.

The veteran reported that he had a lot of anxiety and found 
it hard to focus.  He also indicated that he was under a lot 
of stress and tended to worry a lot.  The veteran elaborated 
that he was attempting to take a medical assistant course as 
part of a two-year degree program and found it very stressful 
because it was hard for him to pay attention because he tired 
easily.  The veteran also indicated that it was hard for him 
to be around other people, though his classes were relatively 
small.  He also reported a tendency to go off in his own 
world and explained that at times he actually sees his 
sergeant from when he was stationed in Afghanistan and that 
he sometimes sees, hears and talks to his son.  The examiner 
noted that hallucinations are often part of the symptom 
picture of persons suffering from severe cases of PTSD, and 
do no necessarily reflect an underlying psychotic thought 
process so much as the severity of the PTSD.  

The veteran reported that a few months after returning from 
Afghanistan, he started developing PTSD symptoms and would go 
into his own world.  He began feeling anxious that people 
were making fun of him because of his nervousness and anxious 
gestures, which greatly angered him and caused him to want to 
assault them.  He saw a psychologist while still in service 
who referred him to a PTSD class, but flashbacks prevented 
him from continuing.  The veteran reported that he was 
currently taking medications for depression and anxiety, a 
mood stabilizer and a sleeping pill.  He indicated that the 
sleeping pill helped a little, but that he could not sleep 
well because of nightmares.  The veteran also reported that 
the other medications calmed him down a bit but that the 
anxiety was still present.  The examiner noted that during 
the course of the examination, the veteran often brought up 
traumatic events in a somewhat tense and pressured manner, as 
if the nature of the examination was triggering traumatic 
flashbacks.  

Mental status examination revealed an individual who was two 
days off on the date, but who, after some thought, knew the 
month and year and was otherwise oriented to place and 
person.  The veteran reported that his memory was shot and 
that he could not remember dates or names well.  He said that 
his social life had deteriorated and that he did not trust 
anybody.  The veteran presented in adequate contact with 
reality but reported episodes of visual and auditory 
hallucinations and tendencies to dissociate.  His affect was 
appropriate to his thought contents as well as to the 
situation.  The range of his affect was rather narrow and 
somewhat constricted.  He was tense in manner and mood.  The 
veteran reported that regardless of his emotional status, he 
felt paranoid and nervous most of the time and had a tendency 
to stay in his room and isolate himself.  He also reported 
that he used to self-medicate by heavy drinking, which he 
said he also did in order to get some sleep.  Although vague, 
the veteran claimed to have reduced his drinking to once a 
week.  

The veteran reported that he felt on guard in public and that 
people were watching him and may assault or attack him.  He 
presented hypervigilance.  The veteran also indicated that he 
has often been too nervous to go to class and, therefore, 
will have to repeat requirements.  He added that he could not 
attend to his teacher's instruction because of anxiety and 
dissociative episodes.  The veteran also reported that he 
startles easily, and noises like an air gun or firecrackers 
"jump" him.  At times, his exaggerated startle response 
will contribute to outbursts of temper.  The veteran also 
reported that regarding stressors, going to school is very 
stressful, as well as not trusting people and not having a 
relationship.  He said that even if a relatively close friend 
visits, he tends to go to his room and isolate himself.  The 
veteran also reported that, at times, he is too anxious to 
leave his home and presents episodic agoraphobia.  He reports 
feeling very depressed and admitted to occasional suicidal 
thoughts.  Mental status examination did not reveal clear 
overt evidence of a major disorder of thought, and the 
diagnostic impression was an Axis I diagnosis of chronic and 
severe PTSD with associated anxiety and depression.  A GAF 
score of 45 was assigned.  

The examiner reported that the veteran presented as 
constantly anxious and paranoid despite medication, and was 
having significant difficulty even attending classes.  It was 
found that the veteran is not likely to tolerate a typical 
work setting and it was noted that his episodic agoraphobia 
would make it unlikely that he could regularly show up at a 
work site.  The veteran also presented significantly impaired 
focusing of attention and concentration because of anxiety 
and tendencies to dissociate, making it very difficult for 
him to comprehend or recall instructions.  The examiner found 
that from a thorough records review and a current 
psychological evaluation, it appeared clear that the 
veteran's symptoms began around 2004-2005 as a result of 
traumatic service-connected experiences.  His symptoms are 
not the result of current or non-service stressors.  Using 
the VA schedule for rating mental disorders, the examiner 
found that he would regard the veteran to be at least 70 
percent disabled as documented by the nature and severity of 
his PTSD symptoms that significantly limit his social and 
occupational functioning.  

The evidence of record supports the assignment of an initial 
rating of 70 percent for PTSD.  As an initial matter, the 
Board notes that throughout the course of the veteran's 
appeal, the majority of the GAF scores assigned ranged 
between 40 and 60.  See VA treatment records.  The Board 
acknowledges that the July 2006 VA examiner, however, 
assigned a score of 75.  A score of 75 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork); a score of 
40 represent some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work); scores between 41 and 50 represents serious 
symptoms or any serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals) or serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job); and scores between 51 and 60 represent 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  

GAF scores generally reflect an examiner's finding as to the 
veteran's functioning score on that day and, like an 
examiner's assessment of the severity of a condition, are not 
dispositive.  Rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).

In this case, the subjective symptoms exhibited by the 
veteran do include nightmares, sleep disturbance, 
hallucinations, irritability, intrusive flashbacks, paranoia, 
poor concentration, hypervigilance, anxiety, isolation, 
difficulty getting along with people (to avoidance of crowds, 
an altercation with his son), and passive thoughts of 
suicide.  See VA treatment records; Vet Center record; VA C&P 
examination report; April 2008 psychological evaluation by 
W.M. Ditullio.  In addition, the veteran has not been 
employed at all during the appeal period and it was Mr. 
Ditullio's opinion that he was unlikely to tolerate a typical 
work setting and that it was unlikely he could show up 
regularly to work.  The Board finds that these symptoms 
approximate the criteria for the assignment of a 70 percent 
rating, effective from March 18, 2006.  

Importantly, despite indications that the veteran has trouble 
concentrating, has been too nervous to go to class, will have 
to repeat some requirements, and has failed a math course, he 
has been in pursuit of a two-year degree.  He has also 
maintained good family relations with his parents and 
brothers and has been able to attend group sessions; there is 
no evidence to support a finding that he has been unable to 
attend to his activities of daily living or manage his 
financial affairs.  See id.; see also April 2008 hearing 
transcript.  Based on the foregoing, the Board finds that a 
rating in excess of 70 percent for PTSD is not warranted, as 
the evidence of record does not more nearly approximate the 
criteria for the next higher, or 100 percent, rating.  There 
is no evidence of total occupational and social impairment. 

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The veteran's PTSD symptoms cause impairment in occupational 
and social functioning.  Such impairment however, is 
contemplated by the rating criteria, which reasonably 
describe the veteran's disability.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice with respect to his claim for 
increased rating prior to the issuance of the August 2006 
rating decision that is the subject of this appeal.  The 
veteran's disagreement with the initial rating assigned for 
PTSD, however, stems from his October 2006 NOD, which is 
subject to section 7105 procedures.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (2004).  The Board is bound to follow this 
precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).  




The veteran was given Section 5103(a) notice in an April 2006 
letter, which informed him of the evidence necessary to 
establish a claim for increased rating and advised him of his 
and VA's respective duties in obtaining evidence.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  This letter also provided the veteran notice 
concerning the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated in a July 2007 statement of the case.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded an 
appropriate VA examination in connection with his claim.  The 
Board acknowledges that it appears the veteran has either 
claimed, or is in receipt of, benefits from the Social 
Security Administration (SSA).  See May 2007 letter from the 
veteran's representative.  Typically, the duty to assist 
includes obtaining any records from the SSA.  See Quartuccio, 
16 Vet. App. at 188 (2002).  The Board notes, however, that 
the March 2006 session at the Bangor Vet Center was the 
veteran's initial session, that the veteran denied any 
inpatient treatment since his discharge in March 2006 during 
the July 2006 VA examination, and that the June 2006 VA 
consultation was noted to be the initial outpatient 
consultation.  Moreover, the May 2007 letter from the 
veteran's representative contains a request for all VA 
records to aid in a pending claim for SSA benefits.  Based on 
these findings, it appears that the only relevant records 
that would have been associated with the veteran's SSA claim 
would have been the VA records that are associated with the 
claims folder.  As such, the Board finds that a request for 
SSA records would not provide an additional basis on which to 
grant this claim.  Therefore, requesting SSA records in this 
case serves no constructive purpose.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that 



+no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.


ORDER

An initial rating of 70 percent, and not higher, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


